FINAL OFFICE ACTION
Acknowledgements

1.	This final Office Action addresses the request for continued examination in broadening reissue U.S. Application No. 16/716,787 (“instant application”).  Examiners find the actual filing date of the instant application is December 17, 2019. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	In this action, the statutory basis for all rejections remain the same, and the evidence relied upon in support of the rejections remain the same, and there is no  change in the discussion of, or rationale in support of, the rejection that has changed.
	In addition, all new rejections are directed to claims 34-39, which are presented for the first time in the amendment filed November 30, 2021 ("NOVEMBER 2021 CLAIM AMENDMENTS").
3.	The instant application is a broadening reissue application of U.S. Patent No. 9,836,961, (“‘961 Patent”) issued December 5, 2017. The ‘961 Patent was filed on Jul. 28, 2015 as U.S. Application No. 14/811,156 (“156 Application”), titled “SYSTEM AND METHOD FOR CORRECTING POSITION INFORMATION OF SURROUNDING VEHICLE.”
4. 	Examiners find seven (7) additional continuation reissue applications all of which are reissue applications for the ‘961 Patent (hereafter “the other reissue applications). These applications are:
(1)	U.S. App. No. 16/540,257 (“’257 Application”), which issued as RE48,288 on Oct. 27, 2020;
(2)	U.S. App. No. 16/716,840 (“’840 Application”);

(4)	U.S. App. No. 17/021,405 (“’405 Application”);
(5)	U.S. App. No. 17/021,695 (“’695 Application”);
(6)	U.S. App. No. 17/021,867 (“’867 Application”);
(7)	U.S. App. No. 17/021,915 (“’915 Application”).

5.	Examiners do not find any ongoing proceeding before the Office or current ongoing litigation involving the ‘961 Patent.
6.	Examiners do not find any previous reexaminations, supplemental examinations, or certificates of correction for the ‘961 Patent.

7.	The ‘961 Patent issued with claims 1-17 (“Patented Claims”). In NOVEMBER 2021 CLAIM AMENDMENTS, claims 1-17 are cancelled and claims 18-39 are added. These claims are grouped as follows:
Apparatus claims 18-27; and
Method claims 28-39.

Priority Claims
8.	Examiners find the instant application is claiming foreign priority to KR 10-2014-0156134 filed Nov. 11, 2014. All certified copies of the priority document have been received in Application No. 14/811,156. 
9.	Because the instant application claims foreign priority and priority has been perfected, the presumed effective U.S. filing date of the instant application is Nov. 11, 2014.

Response to Remarks filed November 30, 2021
--Claim Amendments--
10.	Examiners acknowledge Applicant’s summary of the amendment history in this case (see Remarks, pgs. 7-10). Applicant requests Examiners modify the statements pertaining to the claim amendments to acknowledge the amendments relative to the previously filed set of amendments (see id.).
In response, Examiners maintain the claim acknowledgements because they are made relative to the ‘961 Patent. Amendments in reissue are made relative to the patent (see 37 CFR 1.173(g)). As such, the previous set of claim amendments added claims 18-33 because claims 18-33 were added relative to the ‘961 Patent. In addition, the instant claim amendments (i.e., the NOVEMBER 2021 CLAIM AMENDMENTS) add claims 18-39 because they are added relative to the ‘961 Patent. 

--Support for Claim Amendments Pursuant to 37 CFR 1.173(c)—
11.	Applicant’s statement of support for the claim amendments on pages 10-11 is acknowledged.

--Claim Interpretation Under §112(f)—
12.	As an initial matter, Examiners note that Applicant has made the same argument (i.e., the claim terms “front vehicle location unit” and “position information correcting unit” recite sufficiently definite structure so that the presumption that 35 U.S.C. 112(f) does not apply) no less than twelve (12) times among seven (7) different reissues for the same ‘961 Patent.
twelve times, Examiners maintain this issue has received a full and fair hearing and that a clear issue has been developed between Applicant and Examiner and as such, this argument is ripe for appeal.1

--“a front vehicle location unit comprising one or more processors configured to…”--

13.	As to the §112(f) presumption for the generic placeholder “a front vehicle location unit,” Applicant argues none of the examples of generic placeholders set forth in MPEP §2181(A) are similar to the term “front vehicle location unit comprising one or more processors configured to” (see Remarks 11-18).
	This argument is not persuasive because the examples provided in MPEP §2181(A) are fact specific, i.e., there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation. Every case will turn on its own unique set 
The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function (see MPEP §2181(A)).
In this case, the claim term “front vehicle location unit comprising one or more processors” fails to recite sufficiently definite structure because a mere processor, without more, is insufficient structure for performing the claimed function of “obtain identifier information of a second vehicle that is travelling in front of the first vehicle and determine a position of the second vehicle.” Specifically, the claimed “one or more processors” are general purpose processors that are insufficient for performing the specific claimed function of ‘obtaining’ and ‘determining.’
Moreover, the claim limitation term “front vehicle location unit comprising one or more processors configured to obtain identifier information of a second vehicle that is travelling in front of the first vehicle and determine a position of the second vehicle” recites function (i.e., ‘obtaining’ and ‘determining’) without reciting sufficient structure for performing that function because the claimed “one or more processors” are general purpose processors that are insufficient for performing the specific claimed function of ‘obtaining’ and ‘determining.’


--“a position information correcting unit comprising one or more processors configured to…”--

14.	As to the §112(f) presumption for the generic placeholder “a position information correcting unit,” Applicant argues none of the examples of generic placeholders set forth in MPEP §2181(A) are similar to the term “position information correcting unit comprising one or more processors configured to” (see Remarks 11-18).
	This argument is not persuasive because the examples provided in MPEP §2181(A) are fact specific, i.e., there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f)  interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f)  interpretation. Every case will turn on its own unique set of facts. The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.
The presumption that 35 U.S.C. 112(f) does not apply to a claim limitation that does not use the term "means" is overcome when the claim term fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function (see MPEP §2181(A)).
In this case, the claim term “position information correcting unit comprising one or more processors” fails to recite sufficiently definite structure because a mere processor, without more, is insufficient structure for performing the claimed function of “compare the determined position of the second vehicle with the received position information of a matching surrounding vehicle among the received position information of the one or more surrounding vehicles, the matching surrounding vehicle comprising identifier information of the second vehicle, correct the received position information of the matching surrounding vehicle according to a result of the comparing” because the one or more processors” are general purpose processors that are insufficient for performing the specific claimed function of ‘comparing’ and ‘correcting.’
Moreover, the claim limitation term “position information correcting unit comprising one or more processors configured to compare the determined position of the second vehicle with the received position information of a matching surrounding vehicle among the received position information of the one or more surrounding vehicles, the matching surrounding vehicle comprising identifier information of the second vehicle, correct the received position information of the matching surrounding vehicle according to a result of the comparing” is function without reciting sufficient structure for performing that function (i.e., the ‘comparing’ and the ‘correcting’) because the claimed “one or more processors” are general purpose processors that are insufficient for performing the specific claimed function of ‘comparing’ and ‘correcting.’

--New Matter (§251)--
15.	Applicant argues the broadest reasonable interpretation (“BRI”) of original claims 1 and 10 of App. No. 14/811,156 that issued as the ‘961 Patent supports the reissue claims such that the added claim scope covering a second vehicle that is one or more vehicles in front of the first vehicle, e.g., with an intervening vehicle is not new matter (see Remarks 20).
	This argument is not persuasive because the instant reissue application and the seven other reissue applications all contain declarations that the ‘961 Patent claims partially or wholly inoperative by reason of the patentee claiming more or less than he had the right to claim in the patent. Moreover, the claims of the ‘961 Patent, which are 

--Written Description (§112(a))--
16.	As to claims 18 and 28, Applicant acknowledges that the specific examples provided as support (i.e., col.3:45-55, col.7:57-col.8:3, and col.2:4-10) describe ‘the second vehicle’ or ‘the front travelling vehicle’ is a vehicle immediately in front of the first vehicle (i.e., without an intervening vehicle) (see Remarks 21). Applicant maintains, however, that these specific examples are not limited to an example of a second vehicle that is immediately in front of the first vehicle (i.e., without an intervening vehicle) but rather, these examples also support the broader claim scope that the second vehicle is not a vehicle immediately in front of the first vehicle (i.e., with an intervening vehicle) (see id.).
	This argument is not persuasive because Applicant does not proffer sufficient evidence or argument to rebut Examiners finding that the difference in scope between what is actually described in the ‘961 Patent and what Applicant alleges is implied in the ‘961 Patent at col.3:45-55, col.7:57-col.8:3, and col.2:4-10, is new matter.
front vehicle location unit” that obtains identifier information of a vehicle traveling immediately in front of it via the use of a radar or laser for use in an autonomous emergency braking system (“AFB”) and a forward collision warning system (“FCW”). Examiners maintain that the ‘961 Patent does not describe an embodiment where the “front vehicle location unit” obtains information of a vehicle, e.g., a vehicle traveling in front of the instant vehicle but with an intervening vehicle whereby something other than a laser or a radar (e.g., V2V communication) is used to obtain the information of the front traveling vehicle.
Applicant argues the ‘961 Patent description of a “front vehicle location unit” that obtains identifier information of a vehicle traveling immediately in front of it via the use of a radar or laser is sufficient to support the instant reissue claims that cover the broader scope of a vehicle traveling in front of the instant vehicle but with an intervening vehicle whereby something other than a laser or a radar (e.g., V2V communication) is used to obtain the information of the front traveling vehicle.
	Examiners acknowledge the difference in scope (hereafter “the delta”) between the specific statement of support in the ‘961 Patent and the broader claimed subject matter does not necessarily trigger a §112(a) rejection. However, the delta in this case is directed to the crux of the basis for this reissue, i.e., whether the ‘961 Patent supports a claim that covers a “front vehicle location unit” that obtains identifier information of a second vehicle that is traveling in front of a first vehicle with an intervening vehicle and uses something other than a radar or laser to obtain this information.

In addition, Applicant argues support for the delta is found in the broadest reasonable interpretation of original claims 1, 8, 10, and 11 of App. No. 14/811,156, which became the ‘961 Patent. The crux of Applicant’s argument is as follows (see Remarks 24):

    PNG
    media_image1.png
    286
    642
    media_image1.png
    Greyscale

	This argument is not persuasive because the instant reissue application and the seven other reissue applications all contain declarations that the ‘961 Patent claims partially or wholly inoperative by reason of the patentee claiming more or less than he 
	As to claims 20 and 30, Applicant argues these claims cover only measuring a distance to a second vehicle or a front travelling vehicle that is immediately in front of a first vehicle (i.e., without an intervening vehicle) (see Remarks 25).
	This argument is persuasive. As such, the §112(a) written description for claims 20 and 30 are overcome. However, the new matter rejections under §251 are maintained because no new matter shall be introduced into the application for reissue.

--Rejections Under 35 USC §112(b)--
17.	Applicant argues that the “front vehicle location unit” does not invoke §112(f) and that the ‘961 Patent does in fact present an adequate written description for the corresponding function language (see Remarks 26-28).
Because the corresponding structure for determining a position of a vehicle that is not travelling immediately in front of an instant vehicle has not been described, the 

Claim Interpretation
18.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“front vehicle location unit comprising one or more processors configured to…” in claims 18-27 and 34-36, which Examiners find is indefinite because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (see §112(b) rejection below);
“position information correcting unit comprising one or more processors configured to…” in claims 18-27 and 34-36, which corresponds to the structure of col.5:41-col.6:35.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

35 USC § 251-New Matter
19.	Claims 18-39 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows.
As to base claim 18, the new matter is “front vehicle location unit comprising one or more processors configured to obtain identifier information of a second vehicle that is travelling in front of the first vehicle and determine a position of the second vehicle.”
Specifically, the new matter is that the broadest reasonable interpretation of the limitation “a second vehicle that is travelling in front of the first vehicle” includes a second vehicle that is one or more vehicles in front the first vehicle, e.g., with an intervening vehicle.
In other words, Examiners find support for a second vehicle that is travelling immediately in front of the first vehicle but do not find support for other ‘second’ vehicles that are travelling in front of the first vehicle (i.e., not travelling immediately in front of the first vehicle) because the ‘961 Patent discloses a “front vehicle location unit” obtaining identifier information of a 2nd vehicle that is travelling in front of a 1st vehicle through a radar or laser scanner (see col.4:43-53), which is not capable of obtaining information and determining a position of a second vehicle that travelling, e.g., several cars in front of the first vehicle.
claim 28, the new matter is “obtaining identifier information of a front travelling vehicle that is travelling in front of a first vehicle; determining a position of the front travelling vehicle.” Similar to the reasoning presented above with respect to claim 18, Examiners find support for a second vehicle that is travelling immediately in front of the first vehicle but do not find support for other ‘second’ vehicles that are travelling in front of the first vehicle (i.e., not travelling immediately in front of the first vehicle) because the ‘961 Patent discloses a “front vehicle location unit” obtaining identifier information of a 2nd vehicle that is travelling in front of a 1st vehicle through a radar or laser scanner (see col.4:43-53), which is not capable of obtaining information and determine a position of a second vehicle that travelling, e.g., several cars in front of the first vehicle.

Claim Rejections - 35 USC § 112
20.	Claims 18-19, 21-29, and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 18, Applicant states figures 1B and 2 and col.5:8-19 support the amendment (see Remarks 13).
claim 28, Applicant states figures 1B and 3, col.6:40-47 and 58-67 and col.7:49-56 support the amendment (see Remarks 14).
As to figure 1B, Examiners do not find support for determining a position of a second vehicle that is not travelling immediately in front of the first vehicle because only two vehicles are shown in figure 1B.
As to figure 2, Examiners do not find support for determining a position of a  second vehicle that is not travelling immediately in front of the first vehicle because the “front vehicle information obtaining unit” is merely disclosed as a black box (#101) without drawings of the internal workings therein.
As to figure 3, Examiners do not find support for determining a position of a second vehicle that is not travelling immediately in front of the first vehicle because S310 measures a distance to a front vehicle using a laser or a radar, which is only capable of measuring the distance to the vehicle in immediately in front of it (i.e., without an intervening vehicle).
As to col.5:8-19, Examiners find this citation is directed to the “surrounding vehicle information unit” and therefore does not support the amendment to the claimed “front vehicle information obtaining unit.”
As to col.6:40-47, Examiners find the following describes obtaining information of a front vehicle through a sensor, which does not support determining a position of a second vehicle that is not travelling immediately in front of the first vehicle because the citation pertains to the ‘obtaining’ step and not to the ‘determining’ step.

    PNG
    media_image2.png
    151
    446
    media_image2.png
    Greyscale

As to col.6:58-67, Examiners find the following describes the “position information correcting unit,” which does not support determining a position of a second vehicle that is not travelling immediately in front of the first vehicle because this claimed ‘determining’ step is claimed with respect to the “front vehicle location unit.”

    PNG
    media_image3.png
    194
    444
    media_image3.png
    Greyscale

As to col.7:49-56, Examiners find the following describes providing a driver with accurate position information of a surrounding vehicle, which arguably could support ‘determining a position of a second vehicle that is not travelling immediately in front of the first vehicle’ because the use of the phrase “surrounding vehicle,” may cover vehicles not immediately in front of the instant vehicle.

    PNG
    media_image4.png
    152
    440
    media_image4.png
    Greyscale

However, when col.7:49-56 is read in light of col.4:51-54, it does not support ‘determining a position of a second vehicle that is not travelling immediately in front of the first vehicle,’ because the position of the ‘surrounding vehicle’ is measured with respect to the instant vehicle with a laser scanner (#130) or a radar (#120) mounted to the instant vehicle. As such, the laser scanner or radar mounted to the instant vehicle cannot determine a position of a vehicle that is not travelling immediately in front of the instant vehicle.

    PNG
    media_image5.png
    60
    429
    media_image5.png
    Greyscale

Thus, for the above stated reasons, Examiners find the 37 CFR 1.173 cited support for the claim amendments (i.e., figures 1B, 2, and 3, col.5:8-19 col.6:40-47 and 58-67, and col.7:49-56) at Remarks 13-14 does not support the claim amendments.

21.	Claims 18-19 and 21-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 18 and its dependent claims 19 and 21-27, the claim limitation “front vehicle location unit comprising one or more processors configured to obtain identifier information of a second vehicle that is travelling in front of the first vehicle and determine a position of the second vehicle” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (see written description rejection above).
Specifically, the ‘961 Patent discloses a “front vehicle location unit” obtaining identifier information of a 2nd vehicle that is travelling in front of a 1st vehicle through a radar or laser scanner (see col.4:43-53) but does not disclose determining a position of a ‘second’ vehicle that is not travelling immediately in front of the instant vehicle because a laser scanner or radar mounted to the instant vehicle cannot determine the position of a ‘second’ vehicle that is not travelling immediately in front of the instant vehicle.
Because the corresponding structure for determining a position of a vehicle that is not travelling immediately in front of the instant vehicle has not been described, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.	

Double Patenting
22.	Claims 34-36 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of the respective claims of copending Application No. 17/021,405 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	As to instant claims 34-36, these claims are coextensive in scope as conflicting claims 31-32. Specifically, instant claims 34-36 are presumed to invoke §112(f) whereby the “front vehicle location unit” and the “position information correcting unit” of the base claim is presumed to correspond to the structures at col.4:41-col.5:19 and col.5:41-col.6:35, respectively.
More specifically, instant claim 35 is coextensive in scope as conflicting claim 31 because “front vehicle location unit” (i.e. col.4:41-col.5:19) and the “position information correcting unit” (col.5:41-col.6:35) are coextensive in scope with the conflicting claim, the “surrounding vehicle information receiver” is the same in both claims and instant claim 35 is a verbatim recitation of conflicting claim 31.
More specifically, instant claim 36 is coextensive in scope as conflicting claim 32 because “front vehicle location unit” (i.e. col.4:41-col.5:19) and the “position information correcting unit” (col.5:41-col.6:35) are coextensive in scope with the conflicting claim, the “surrounding vehicle information receiver” is the same in both claims and instant claim 36 is a verbatim recitation of conflicting claim 32.
More specifically, instant claim 34 is coextensive in scope as conflicting claim 32 because “front vehicle location unit” (i.e. col.4:41-col.5:19) and the “position information correcting unit” (col.5:41-col.6:35) are coextensive in scope with the conflicting claim, the “surrounding vehicle information receiver” is the same in both claims and instant claim 34 states “the second vehicle is travelling immediately in front of the first vehicle,” which is necessarily covered by the scope of conflicting claim 32 because the second vehicle must necessarily travel immediately in front of the first vehicle for a laser or radar to measure the distance from the front vehicle to the second vehicle.

Claim Rejections - 35 USC § 103
23.	Claims 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Slusar (US 9,147,353 filed May 29, 2013) in view of Attard (US 2015/0178998 filed Feb. 20, 2014).

claims 34-39 claim the following:

    PNG
    media_image6.png
    458
    647
    media_image6.png
    Greyscale

	The claimed “a front vehicle location unit comprising one or more processors configured to obtain identifier information of a second vehicle that is travelling in front of the first vehicle and determine a position of the second vehicle wherein the second vehicle is travelling immediately in front of the first vehicle” is presumed to invoke §112(f).
The claimed “front vehicle location unit,” which corresponds to the structure described in col.4:41-col.5:7 of the ‘961 Patent is met by Slusar’s system sensor (#211) to detect other nearby vehicles and measure the distance and determine the position of the other nearby vehicles (see e.g., col.5:22-37 and col.11:20-30).
The claimed “surrounding vehicle information receiver configured to receive through V2V communication, identifier information and position information of one or more surrounding vehicles” is met by Slusar’s driving analysis server of figure 2 (#250) receives identifier and position information of the surrounding vehicles via V2V communications (see e.g., col.3:60-col.5:22).
The claimed “position information correcting unit” is presumed to invoke §112(f) and corresponds to the structure described in col.5:20-col.6:35. Slusar’s system of figure 3, which shows the steps of performing an analysis to determine driving behaviors between vehicles using V2V communications and calculating or adjusting driving behaviors based on the analysis, which includes but is not limited to receiving the location of the other vehicle using proximity sensors and selecting the vehicle’s information among driving data to analyze and correct the data (see e.g., col.11:15-68).
	Slusar does not specifically disclose comparing “the determined position of the second vehicle with the received position of the matching surrounding vehicle among the received position information of the one or more surrounding vehicles.”
In other words, Slusar does not specifically disclose using the received position information comprising identifier information corresponding to identifier information of the second vehicle that matches identifier information among received identifier and position information received via the surrounding vehicle information receiver.
	However, Slusar teaches driving analysis using V2V communication. For example, Slusar’s figure 1 describes VEHICLE A communicating with VEHICLE B via V2V communications.

    PNG
    media_image7.png
    354
    595
    media_image7.png
    Greyscale

In addition, Slusar’s figure 3 describes performing an analysis to determine driving behaviors between vehicles using V2V communications and then calculating or adjusting driving scores based on determined driving behaviors (see e.g., col.10:61-64). The data received in step (#301) of figure 3 may include, for example, the location, speed, and direction of a first vehicle (i.e., VEHICLE A #210) (see e.g., col.11:20-23). The data received in step (#302) may be data transmitted from the second vehicle (VEHICLE B #220) to the first vehicle (#210) via V2V communications (see e.g., col.11:30-33). For example, the first vehicle (#210) may periodically broadcast a set of vehicle driving data to any vehicles or other receiving devices within its broadcast range (see col.11:35-39). Driving data may also be transmitted by the second vehicle (#220) using V2V communication that includes location, speed, and trajectory data of the first vehicle (#210) (see col.11:40-45). Further, the first vehicle (#210) may determine the 
Thus, one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art (see MPEP §2143(D)-Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results).
To support this rationale, Examiners articulate the following findings.
Claims 34-36 are directed to a general purpose computer programmed to correct position information of a surrounding vehicle in an AUTONOMOUS DRIVING SYSTEM using V2V communication. As stated above, the known device is the system of Sluslar, which performs driving analysis using V2V communication that involves receiving driving data from multiple other vehicles via V2V communications. In addition, it was known at the time of filing that routine V2V communication involved receiving data from other vehicles that necessarily include metadata relating to the transmission of the, e.g., a vehicle identifier identifying the source of the V2V transmission. The claimed invention supplements this system by matching the position of a specific vehicle among received positions of one or more surrounding vehicles and comparing them to correct the received position information according the result of the comparing. This is an application of a technique from the prior art – matching an item’s identifier to a list of known identifiers to obtain information about the matched item (i.e., vehicle) to analyze the driving data to more finely account for driving behaviors. Also, Slusar teaches this known technique (see col.11:55-67).

    PNG
    media_image8.png
    173
    446
    media_image8.png
    Greyscale

Thus, the basic technique of matching a vehicle’s identifier to a list of known identifiers to obtain information about the matched vehicle to analyze the driving data yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade and was therefore an obvious expedient.
As to claim 36’s limitation “wherein the front vehicle location unit is further configured to determine the position of the second vehicle through a radar or laser scanner,” Slusar discloses locational sensors or devices external to the vehicles (#210 and #220) may be used determine the route, lane position, and other vehicle position/location data (see col.5:63-68). But, Slusar does not specifically disclose that the locational sensor is a radar or laser scanner, as claimed.
Attard teaches fault handling in an autonomous vehicle whereby a computing device (#105) receives collected data (#115) from one or more data collectors (e.g., sensors #110) (see ¶[0009]). Attard teaches the collect data (#115) may be used to generate one or more confidence assessments (#118) relating to autonomous operation of the vehicle (#105) (see id.). Attard teaches sensor data collectors (#110) include mechanisms such as RADAR or LIDAR (see ¶[0016]). Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to use the RADAR or 
As to claim 34, i.e., “wherein the second vehicle is travelling immediately in front of the first vehicle,” Examiners find this limitation is met by the same reasoning set forth as to claim 36 because the second vehicle must necessarily be travelling immediately in front of the first vehicle if the location data is collected via RADAR or LIDAR.
As to claim 35, i.e., “wherein the second vehicle is visible from the first vehicle,” Examiners find this limitation is met by the same reasoning set forth as to claim 36 because the second vehicle must necessarily be visible from the first vehicle if the location data is collected via RADAR or LIDAR.
As to claims 37-39, these claims are merely the method of normal operation of the apparatus as claimed in claims 34-36, respectively.


Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
25.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Michael Fuelling (571) 270-1367, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the following:
        (1) App. No. 16/716,787 - Applicant Remarks filed Nov. 30, 2021 (pgs. 11-18);
        (2) App. No. 16/716,787 - Applicant remarks filed May 17, 2021 (pgs. 14-17);
        (3) App. No. 16/716,787 - Applicant remarks filed Dec. 28, 2020 (pgs. 14-16);
        (4) App. No. 16/716,840 - Applicant Remarks filed Nov. 30, 2021 (pgs. 19-19);
        (5) App. No. 16/716,840 - Applicant Remarks filed May 18, 2021 (pgs. 15-17):
        (6) App. No. 16/716,840 - Applicant Remarks filed Dec. 28, 2020 (pgs. 15-17);
        (7) App. No. 17/021,271 - Applicant Remarks filed June 8, 2021 (pgs. 17-20); 
        (8) App. No. 17/021,405 - Applicant Remarks  filed Jan. 4, 2022 (pgs. 22-33);
        (9) App. No. 17/021,405 - Applicant Remarks filed Aug. 11, 2021 (pgs. 23-33);
        (10) App. No. 17/021,695 - Applicant Remarks filed Jul. 26, 2021 (pgs. 25-35);
        (11) App. No. 17/021,867 - Applicant Remarks filed Aug. 6, 2021 (pgs. 24-36);
        (12) App. No. 17/021,915 - Applicant Remarks filed Aug. 13, 2021 (pgs. 19-35).